Citation Nr: 1737441	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-00 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for post void dribbling.

2. Entitlement to service connection for bursitis of the right hip, to include as secondary to service connected chronic low back pain with degenerative arthritis and degenerative joint disease of the right and left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1962 to May 1966 and from May 1968 to July 1984, to include service in Vietnam. He was awarded the Combat Action Ribbon, among other decorations. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from rating decisions dated August 2010 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which denied the issues on appeal. In his substantive appeal, the Veteran requested a videoconference Board hearing. See 38 C.F.R. § 20.704 (b) (2016).  He withdrew his hearing request via his representative in writing via a June 2017 statement to VA. Accordingly, the Board finds that the appellant's request for a hearing on the issues on appeal has been withdrawn. 38 C.F.R. § 20.704 (d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's post void dribbling is not caused by or related to his active service.   

2. The Veteran does not have a current diagnosis of bursitis of the right hip.


CONCLUSIONS OF LAW

1. The criteria for service connection for post void dribbling have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for bursitis of the right hip, to include as secondary to chronic low back pain with degenerative arthritis and degenerative joint disease of the right and left knee, have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met.  See VA correspondence dated February 2011. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability. In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise. 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

The record shows that the Veteran served in the Republic of Vietnam. Moreover, his service personnel records show that he was awarded various decorations, to include a Bronze Service Star to his Vietnam Service Medal and the Combat Action Ribbon. As the Combat Action Ribbon denotes combat participation, the Board concedes that the Veteran is entitled to the application of 38 USCA § 1154(b).

Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected. Collette v. Brown, 82 F.3d 389, 392   (Fed Cir 1996). Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service. Id. Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat. See Beausoleil v. Brown, 8 Vet. App 459, 464   (1996). That section, however, does not address the questions of either current disability or nexus to service, for both of which competent medical evidence is generally required. Id., citing Caluza v. Brown, 7 Vet. App 498, 507 (1995).

The Veteran contends that his post void dribbling and bursitis of the right hip initially manifested during service or are otherwise related to his active service. Alternatively, he also contends that his bursitis of the right hip is secondary to his service connected chronic low back pain with degenerative arthritis and degenerative joint disease of the right and left knee. 

Service treatment records dated October 1979 reflects complaints of post void dribbling as well as a diagnosis of prostatitis. Prostatic secretions were found to be normal, and the Veteran was treated with a medical prescription of Flagyl. Service treatment notes dated November 1979 reflect complaints of post void incontinence, and the Veteran was diagnosed with chronic prostatitis and boggy prostate. Upon examination, he had no abnormalities, a normal anterior urethra, normal bladder, normal ureteral orifices, and an unobstructed prostate with mild edema. The Veteran reported a history of gonorrhea that was treated and cured without sequelae. Service treatment records are silent as to any diagnosis of bursitis of the right hip or any right hip disability. 

An August 2010 VA examination reflects the Veteran's reports of difficulty voiding and emptying his bladder. The Veteran further detailed a transurethral resection of his prostate in January 2003 for benign prostatic hypertrophy and the development of gross painless hematuria in November 2008. The examiner noted that records of the Veteran's January 2008 procedure found no prostate cancer, no evidence of malignancy in the tissue taken from the Veteran's prostate, no bladder abnormalities, and no evidence of urethral stricture or damage. The examiner found that the Veteran no longer had symptoms of gross hematuria. He further found that the Veteran did have post void dribbling, but that is was a common condition for men and not a pathological situation that requires any specific therapy other than manual compression after voiding. He opined that the post void dribbling was not related to active service, and as rationale he stated that according to medical records there was no residual damage to explain the complaint of post void dribbling.   

A VA examination dated July 2011 reflects the Veteran's reports of low back discomfort with radiation intermittently since the 1960s which has worsened progressively. The Veteran further complained of stiffness, fatigue, and spasms in his back. The examiner found the right hip to be unremarkable, showing normal bony anatomy without disease, deformity, or sign of injury. The examiner opined that the Veteran did not suffer from orthopedic disease of the hips and had no evidence of bursitis. The examiner further opined that as there was no bursitis or orthopedic disease present, bursitis was not secondary to the Veteran's service connected low back or knee conditions. X-rays taken of the right hip were normal. 

Private medical treatment records reflect the Veteran's complaints and treatment for post void dribbling and minor voiding complaints; however, records are silent as to etiology of the Veteran's post void dribbling diagnosis. Medical treatment records also reflect the Veteran's reports of right hip pain. Records dated May 1994 reflect an examination of the right hip with tenderness over the bursa with full range of motion and without crepitus. The physician's notes record a diagnosis of bursitis probably secondary to back and knee problems. Records dated April 2002 reflect an examination of the Veteran's hips noted as normal without evidence of acute bony lesion, fracture, deformity, or degenerative disease. 
   
The Veteran's lay statements of record are competent insofar as they report symptomatology which is capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, to the extent that the Veteran asserts a nexus between his claimed post void dribbling and bursitis of the right hip and his active duty, the Board finds them to be less probative, as the Veteran is not shown to possess expert knowledge which would enable him to render such a nexus opinion. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). As such, his lay statements concerning a nexus between his claimed disabilities and active service do not constitute competent medical evidence and lack probative value. The Board gives greater probative weight to the August 2010 and July 2011 VA examiners' opinions as they are both well-reasoned and thorough, having considered the entire record, including the Veteran's medical history and contentions, and provide specific medical evidence for the opinions rendered. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Upon review of the evidence, the Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for post void dribbling and bursitis of the right hip. The Board finds that the record does not support his assertions regarding the existence of current bursitis of the right hip, nor does it support his assertion of a nexus between his current occurrences of post void dribbling and in-service instances of post void dribbling.  
 
In so finding, the Board observes first that, although the Veteran does not contend that he incurred bursitis of the right hip or post void dribbling during combat, the Board is required to consider all potential theories of entitlement in a service connection claim. See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (explaining that the Board must consider all potential theories of entitlement raised by the evidence). The Board acknowledges that the Veteran served in combat; however, there is no satisfactory lay or other evidence suggesting that bursitis of the right hip or post void dribbling was incurred or aggravated while he was in combat. See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d); Collette, 82 F.3d at 393. The Veteran also has not identified or submitted any evidence, to include a medical nexus, relating his claimed post void dribbling or right hip disorder to his acknowledged combat service. 

The Board further finds that the Veteran is not entitled to service connection for post void dribbling or bursitis of the right hip on a direct service connection basis. See 38 C.F.R. §§ 3.303, 3.304. The August 2010 VA examiner found the Veteran to have no residuals from his in service gross hematuria or prostatitis that would cause his current post void dribbling. There is no competent and probative evidence of record to contradict the examiner's conclusion; medical treatment notes concerning the Veteran's claimed post void dribbling are silent concerning a nexus opinion. 

Further, the evidence does not support the Veteran's assertions regarding the existence of bursitis of the right hip. Despite his claim to the contrary, a review of his available service treatment records shows no complaints of a right hip problem during active service. Further, no right hip disability was observed at the Veteran's separation from service. Post-service evidence also does not support the Veteran's claim for bursitis of the right hip. The Board acknowledges that some private medical treatment notes, dated well before the appellate period here, diagnose bursitis of the right hip. However, as the providers did not provide any discussion, analysis of the facts, or nexus opinion, the probative value of the records is reduced. See Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). Accordingly, these treatment notes are of little, if any, probative value. Further, the July 2011 VA examiner considered these records and diagnoses and nonetheless reached the conclusion that the Veteran does not currently have bursitis of the right hip, or any other diagnosable right hip disorder. 

In that connection, the Board notes that, despite the Veteran's complaints of right hip pain, the evidence does not establish that he has a diagnosis of any right hip disorder. To that end, the Board notes that the Veteran has not been found to have arthritis, bursitis, or any other any right hip abnormality on examination. In the absence of proof of a current right hip disability, there can be no valid claim as to that issue. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of a current right hip disorder, the Board must conclude the Veteran does not currently suffer from any such disability and must thus deny the Veteran's claim as to that particular issue. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Additionally, the Board finds that service connection for the claimed bursitis of the right hip on a secondary basis is not warranted. The probative medical evidence of record establishes that the Veteran has no current right hip disability. Absent a current diagnosis, service connection is not warranted on a direct or secondary basis. Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992). 

Thus, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for post void dribbling and bursitis of the right hip. As the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved, and the claims must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for post void dribbling is denied.

Entitlement to service connection for bursitis of the right hip is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


